DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication unit and an output unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure of the output unit is defined in ¶25. The communication unit is defined in ¶145. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-8, 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. US 4967038 in view of Alhussiny US 2010/0042012 and Afanasewiez et al. US 2012/0253163.
Regarding claim 1, Gevins discloses a brainwave sensor unit comprising: an electrode cluster ([FIG4] 12a) comprising a first contact electrode, a second contact electrode, a supporter configured to separate and electrically insulate the first and second contact electrodes from each other ([FIG4][C6 L32-50] the rubber 18 isolates the individual contacts), first and second contact electrodes comprising a tapered shape to contact a living body ([FIG4]); and wherein the first and second contact electrodes are made of a conductive material and the supporter is made of a non-conductive material ([C5 L29-45] the tips of the electrode are metal); the number of the at least one first contact electrodes is equal to the number of the at least one second contact electrodes ([FIG3e] the electrode has multiple contacts that each can be considered an electrode in the context of the current claims and they are provided adjacent to each other and in equal pairs) and a cable configured to couple the electrode cluster to a signal processor ([FIG5b] line 36), the cable comprising: a signal line coupled to the first contact electrode and configured to transmit, to the signal processor, a brainwave signal obtained by the first contact electrode ([FIG4] 19). 
 	Gevins does not specifically disclose wherein the first and second contact electrodes are disposed at a distance based on a function of a height and a base width of the first and second contact electrodes or wherein the distance is based on a material of at least one of the at least one first contact electrode and the at least one second electrode. However, the device of Gevins would space the electrodes based on height and width and material as the device is setup to capture EEG signals and thus the distance is in some way based on the material and the height and width of the contact electrodes.
Gevins does not specifically disclose a ground line configured to ground the second contact electrode or that the electrodes are insulated from each other. Alhussiny teaches a biophysiological electrode that has sub electrodes and the second electrode is grounded ([¶16,18]) as well as the same number of first and second electrodes ([FIG1] sub electrodes 401.) and where the first and second electrode are provided in pairs located adjacent to each other ([FIG1] the ground electrode and one of the other subelectrodes are a pair. The first and second subelectrode are paired and adjacent to each other on substrate 402. [FIG5] the electrodes are insulated from each other). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the ground of Alhussiny with the device of Gevins in order to provide a common mode rejection for the measurement electrodes ([¶55]).
 	The combination of Gevins and Alhussiny does not specifically disclose the distance between the contact electrodes is based on at least one value measured by the brainwave sensor unit. Afanasewiez teaches a brain wave sensing device that uses the measured signals from the electrodes to determine the correct distance or placement ([¶58]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination with the teachings of Afanasewiez in order to have correct electrode placement for calculating physiologic parameters ([¶5]). 
Regarding claim 2, Gevins discloses the first and second contact electrodes are made of a flexible material to protrude from a support surface of the supporter ([C4 L57-68] the rubber fingers protrude from the base support and make the electrodes flexible).  
Regarding claim 3, Gevins does not specifically disclose the first and second contact electrodes are disposed to be at a maximum distance between the first and second contact electrodes, and wherein the maximum distance corresponds to a distance at which a correlation of the brainwave signal measured by the brainwave sensor unit with respect to a brainwave signal measured by a patch-type brainwave sensor is 80%. However, Gevins discloses the appropriate spacing of the electrodes so it would follow it has the same properties as the claimed invention.  
Regarding claim 4, Gevins discloses a distance between the first and second contact electrodes is between 0.5mm and 5mm ([C5 L29-45] the spacing of the fingers is roughly 2mm).  
Regarding claims 7 and 8, Gevins discloses another electrode wherein a support surface of the supporter comprises a first region and a second region, and wherein a plurality of the first contact electrodes are provided on the first region and a plurality of the second contact electrodes are provided on the second region ([FIG10] electrode is in its own support region) and wherein a height of the first contact electrode is different from a height of the second contact electrode with respect to a support surface of the supporter ([FIG10][C7 L50-68] electrode is in its own support region and the length of each is adjustable so they can be of differing heights or lengths).  
Regarding claim 10, Gevins discloses a material of the first and second contact electrodes comprises one of conductive silicone, conductive rubber, and metal ([C5 L45-58] tips 17 are conductive metal).  
Regarding claims 11, Gevins discloses the first and second contact electrodes have one of a cylinder shape, a cone shape, a quadrangular pyramid shape, a rectangular prism shape, a funnel shape, and a curved funnel shape ([FIG3A]).  
Regarding claim 12, Gevins discloses a brainwave sensor unit comprising: first and second contact electrodes having a tapered shape to contact a living body ([FIG4]); a signal line configured to transmit a brainwave signal obtained by the first contact electrode, to a signal processor ([C l1-6]); and a supporter configured to separate and electrically insulate the first and second contact electrodes from each other ([C6 L32-50] the rubber electrode isolates the individual contacts). Gevins additionally discloses another substrates with a third and fourth electrode ([FIG1]). Gevins does not specifically disclose a ground line configured to ground the second contact electrode. Alhussiny teaches a biophysiological electrode that has sub electrodes and the second electrode is grounded ([¶16]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the ground of Alhussiny with the device of Gevins as it is no more than combining prior art elements via known methods to yield the predictable result of having a ground electrode.
Gevins does not specifically disclose wherein the first and second contact electrodes are disposed at a distance based on a function of a height and a base width of the first and second contact electrodes or wherein the distance is based on a material of at least one of the at least one first contact electrode and the at least one second electrode. However, it the device of Gevins would space the electrodes based on height and width and material as the device is setup to capture EEG signals and thus the distance is in some way based on the material and the height and width of the contact electrodes.
The combination of Gevins and Alhussiny does not specifically disclose the distance between the contact electrodes is based on at least one value measured by the brainwave sensor unit. Afanasewiez teaches a brain wave sensing device that uses the measured signals from the electrodes to determine the correct distance or placement ([¶58]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination with the teachings of Afanasewiez in order to have correct electrode placement for calculating physiologic parameters ([¶5]). The combination of Gevins and Alhussiny does not specifically disclose the distance between the contact electrodes is based on at least one value measured by the brainwave sensor unit. Afanasewiez teaches a brain wave sensing device that uses the measured signals from the electrodes to determine the correct distance or placement ([¶58]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination with the teachings of Afanasewiez in order to have correct electrode placement for calculating physiologic parameters ([¶5]).
Regarding claim 17, Gevins discloses a first distance between the first and second contact electrodes of the first brainwave sensor unit may be equal to a second distance between the third and fourth contact electrodes of the second brainwave sensor unit ([FIG3] the electrode spacing is uniform on each unit).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. US 4967038 in view of Alhussiny US 2010/0042012 and Afanasewiez et al. US 2012/0253163 further in view of Asjes et al. US 8731633.
Regarding claim 9, Gevins discloses a height of the first contact electrode is equal to a height of the second contact electrode with respect to a support surface of the supporter ([FIG4]), but does not disclose wherein the support surface of the supporter is bent or curved. Asjes teaches an EEG electrode where the support surface is curved ([FIG5]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Gevins with the support of Asjes in order to position the electrodes correctly ([C2 L47-51])

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. US 4967038 in view of Alhussiny US 2010/0042012 and Afanasewiez et al. US 2012/0253163 further in view of McIntyre US 4,409,987.
Regarding claim 13, Gevins as modified does not disclose the voltage dividers. McIntyre teaches the signal processor comprises: a first voltage divider connected to the first signal line of the first brainwave sensor unit and a voltage source to output a first voltage signal voltage-divided from the first brainwave signal received from the first brainwave sensor unit, and the voltage source; a second voltage divider connected to the second signal line of the second brainwave sensor unit and the voltage source to output a second voltage signal voltage-divided from the second brainwave signal received from the second brainwave sensor unit ([C13 L1-28]), and the voltage source; and a differential amplifier configured to amplify a difference value between the first and second voltage signals ([C13 L1-28]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the circuitry of McIntyre with the device of Gevins as it is no more than combining prior art elements via known methods to yield the predictable result of each electrode having an associated ground.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. US 4967038 in view of Alhussiny US 2010/0042012 and Afanasewiez et al. US 2012/0253163 further in view of McIntyre US 4,409,987 and Yazicioglu et al. US 2011/0066054.
Regarding claim 14, Gevins does not specifically disclose using the impedance signal. Yazicioglu teaches signal processor extracts a first impedance between the first contact electrode of the first brainwave sensor unit and the living body from the first voltage signal output from the first voltage divider, extracts a second impedance between the third contact electrode of the second brainwave sensor unit and the living body from the second voltage signal output -5-ATTORNEY DOCKET No.: SH-50734-US (SAMM11-50734) PATENT from the second voltage divider, and removes motion artifact from the first and second brainwave signals based on the first and second impedances ([¶15]).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Gevins with the artifact filtering of Yazicioglu in order to remove noise from the signal and as it is no more than combining prior art elements via known methods to yield the predictable result of each electrode having an associated ground.

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. US 4967038 in view Alhussiny US 2010/0042012 and Afanasewiez et al. US 2012/0253163 further in view of Herskovitz et al. US 2014/0031712.
Regarding claim 15, Gevins does not disclose determining an emergency level. However, Herskovitz teaches a communication unit configured to communicate with an external device; an output unit configured to output an alert; and a controller configured to determine a state of a stroke indicating whether a user is having a stroke, the determination based on a brainwave signal processed by the signal processor, and to control the output unit to output an alert corresponding to the determined state of the stroke or control the communication unit to transmit information about the determined stroke to the external device ([¶136-138]).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine Gevins with the alarm conditions of Herskovitz in order to notify the user or clinician of seizures ([¶136-138])
Regarding claim 16, Gevins does not specifically disclose determining a state of a stroke. However, Luo teaches a memory configured to store a risk level evaluation model for evaluating a first risk level and a second risk level higher than the first risk level, based on the brainwave signal, wherein the controller controls the output unit to output the alert if the state of a stroke corresponds to the first risk level, or control the communication unit to transmit the information about the determined state of a stroke to the external device if the determined state of the stroke corresponds to the second risk level ([¶136-138]).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine Gevins with the alarm conditions of Luo in order to notify the user or clinician of seizures ([¶136-138])

Response to Arguments

Applicant's arguments filed 9/15/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Gevins does not disclose wherein a distance between the at least one first contact electrode and the at least one second contact electrode is based on a material of at least one of the at least one first contact electrode and the at least one second contact electrode and at least one value measured by the brainwave sensor unit, and wherein a minimum distance between the at least one first contact electrode and the at least one second contact electrode is based on a height and a base width of the at least one first contact electrode and the at least one second contact electrodes, Examiner respectfully disagrees. In some way the electrodes of Gevins are spaced based on the material, the height and the width. The claims are not specific as to how the distance is based on these things so Gevins electrodes being spaced as they are is because of the material, the height and the width. This would be the case regardless of the specific material, height or width used. The device of Gevins is designed with particular materials for the electrodes, dimensions of the electrodes and spacing of the electrodes and thus its final, constructed form would be based at least partially on these factors.
Regarding Applicant’s arguments that Gevins does not teach the electrodes insulated from each other, Examiner respectfully disagrees. Alhussiny is relied on to teach the electrodes insulated from each other.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
	/ALLEN PORTER/            Primary Examiner, Art Unit 3792